Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 1 of 46 PagelD #: 5

AFFIDAVIT
STATE OF WEST VIRGINIA )

COUNTY OF KANAWHA )

I, Adam D. Bennett, being first duly sworn, do hereby

depose and state that as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application
under Rule 41 of the Federal Rules of Criminal Procedure for a
search warrant authorizing the examination of the wireless
telephones described in Attachment A which are currently in law
enforcement possession, and the extraction from those wireless
telephones of electronically stored information described in

Attachment B.

2. I am a Special Agent of the Federal Bureau of
Investigation (hereinafter “FBI”} and have been so employed
since March, 2012. I am currently assigned to the FBI office in
Huntington, West Virginia. I completed five months training at

the FBI Academy in Quantico, Virginia, where I learned the
skills necessary to conduct federal criminal investigations,
including investigating crime scenes, interviewing witnesses and
suspects, and writing reports and affidavits. I have also
received specialized training to include the Department of

Justice Asset Forfeiture and Money Laundering Section (AFMLS)
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 2 of 46 PagelD #: 6

Financial Investigations Seminar, as well as the AFMLS Basic

Organized Crime Drug Enforcement Task Force Financial

Investigations Seminar. I have experience investigating complex
drug trafficking organizations, bank robberies, and child
exploitation, as well as other violations of federal law. As a

Special Agent, I am an investigative or law enforcement officer
of the United States within the meaning of 18 U.S.C. § 2510(7).

3. The facts in this Affidavit come from my personal
observations, my training and experience, and information
obtained from other agents, law enforcement officers, and
witnesses. Summaries of recorded conversations are based on
draft transcripts of those conversations. This Affidavit is
intended to show that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge
about this investigation.

IDENTIFICATION OF PROPERTY TO BE SEARCHED
4, The property to be searched is one Silver and White

iPhone Model A1586 with a cracked screen (hereinafter “Phone

1”), one grey Apple iPhone Model A1429 (hereinafter “Phone 2"),
one silver Apple iPhone Model A1533 (hereinafter “Phone 3”), one
Black ZTE cell phone (hereinafter “Phone 4”), and one LG cell
phone (hereinafter “Phone 5") (hereinafter collectively

“wireless telephones”). The aforementioned wireless telephones
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 3 of 46 PagelD #: 7

are currently in the possession of the FBI at 113 Virginia
Street East, Charleston, West Virginia, 25301.

5. The applied-for warrant would authorize the forensic
examination of the wireless telephone for the purpose of
identifying electronically stored data particularly described in
Attachment B.

PROBABLE CAUSE

6. On July 8, 2019, investigators received authorization
from United States District Judge Robert C. Chambers’ to
intercept communications occurring over a telephone utilized by
GEORGE LANGFORD (hereinafter “LANGFORD”), telephone number (304)
373-8955. LANGFORD is a methamphetamine and heroin dealer from
Akron, Ohio, who distributed methamphetamine in the Southern
District of West Virginia.

7. on August 6, 2019, investigators received
authorization from United States District Judge Robert C.
Chambers to continue to intercept communications occurring over

the telephone utilized by LANGFORD, telephone number (304) 989-

 

1739.1
1 On August 5, 2019, the number for the telephone was changed
from (304) 373-8955 to (304) 989-1739. Subscriber records

indicate that although the phone number was changed, the IMSI,
subscriber information, and billing information remained the
same.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 4 of 46 PagelD #: 8

8. On August 30, 2019, investigators received
authorization from United States District Judge Robert C.
Chambers to continue to intercept communications occurring over
the telephone utilized by LANGFORD, telephone number (304) 989-
1739. Investigators also received authorization to intercept
communications occurring over a separate telephone also utilized
by LANGFORD, telephone number (323) 861-6640.

9, During the course of interceptions, it was discovered
LANGFORD was communicating with other individuals over both
telephones regarding the distribution of methamphetamine.

10. For example, on August 7, 2019, at approximately 1:17

p.m., LANGFORD utilized telephone number (304) 989-1739 to
contact LAMARK GLOVER (hereinafter “GLOVER”). The following was
discussed:

LANGFORD: Hey, what you bout to, uh, you still got

some zips?

GLOVER: Yeah.

LANGFORD: I'm trying to get some bro, or we can pull
up or something. I got, I got half on
something.

GLOVER: Alright.

11. Based on my training and experience and the facts of
the investigation this far, this conversation is in regards to
LANGFORD asking GLOVER if he has any methamphetamine. LANGFORD

asks GLOVER if he has any methamphetamine portioned out in ounce
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 5 of 46 PagelD #: 9

quantities (Hey, what you bout to, uh, you still got some
zips?). GLOVER responds affirmatively. LANGFORD then tells
GLOVER that he would like to either buy the methamphetamine from
GLOVER, or split the cost of a new supply of methamphetamine
(I'm trying to get some bro, or we can pull up or something. I
got, I got half on something.). GLOVER agrees (Alright .)

12. On August 8, 2019, at approximately 1:17 p.m.,
LANGFORD again utilized telephone number (304) 989-1739 to

contact GLOVER. The following was discussed:

GLOVER: What's up bro?

LANGFORD: Shit, what's up? What happened?

GLOVER: Shit, they coming down here.

LANGFORD: They bringing the drink too?

GLOVER: Yeah.

LANGFORD: And the stick?

GLOVER: Yeah, bro. He only bringing one. Only one
for me.

LANGFORD: Damn, bro. I thought you said I could get
it.

GLOVER: Nah.

LANGFORD: So, so, so you bout to have two?

GLOVER: Yeah, imma sell you mines.

LANGFORD: Alright, what you want for yours?

GLOVER: 400.

LANGFORD: Damn, bro.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 6 of 46 PagelD #: 10

GLOVER: What you mean bro? The same way how you be
doing on the bag. You get the bag, make your
little pros. I gotta make something bro.

LANGFORD: I charge ya niggas 3 bands, nigga. Fuck is
you talking about?

GLOVER: You right, you right. You have been charging
me 3. Bro, you right.

13. Based on my training and experience, and the facts of
this investigation thus far, I believe this conversation
involves GLOVER telling LANGFORD that he needs to make some
profit from his sale of a firearm to LANGFORD, just like
LANGFORD makes a profit from his sale of methamphetamine to
GLOVER. LANGFORD asks GLOVER how much he is willing to sell the
firearm for (Alright, what you want for yours?), and GLOVER says
$400. LANGFORD expresses that the price is high (Damn, bro.),
and GLOVER responds that he has to make a profit from the sale
just like LANGFORD makes a profit when he sells GLOVER
methamphetamine (What you mean bro? The same way how you be
doing on the bag. You get the bag, make your little pros. I
gotta make something bro.). LANGFORD states that he charges
GLOVER $3,000 for a pound of methamphetamine (I charge ya niggas
3 bands, nigga. Fuck is you talking about?). GLOVER agrees with
LANGFORD'’s statement (You right, you right. You have been

charging me 3. Bro, you right.).
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 7 of 46 PagelD #: 11

14. On August 9, 2019, at approximately 11:31 a.m., CALVIN
EUGENE WELLS, JR., contacted LANGFORD on (304) 989-1739.2 During
this communication, at approximately 11:37 a.m., an unidentified
individual (hereinafter “THE INDIVIDUAL”) contacted LANGFORD on
(323) 861-6640.3 LANGFORD then made a three-way call from (323)
861-6640 to (304) 989-1739 to allow WELLS and the individual to
communicate. The toll records for (323) 861-6640 corroborate
the format of this call. The toll records show that LANGFORD
received a call on (323) 861-6640 from telephone number (419)
520-9343 at approximately 11:36 a.m. on August 9, 2019. The
tolls record also show that LANGFORD made an outgoing call from
(323) 861-6640 to (304) 989-1739 at 11:37 a.m. on August 9,
2019. Additionally, while investigators were monitoring the

initial call from WELLS to LANGFORD on (304) 989-1739, LANGFORD

 

2 WELLS contacted LANGFORD from the South Central Regional
Jail where he was incarcerated using the jail’s inmate telephone
system.

3 Investigators believe this individual was incarcerated at
the Mansfield, Ohio Correctional Institution and was using the
facility’s inmate telephone system because investigators could
hear in the background, while monitoring the call between WELLS
and LANGFORD on (304) 989-1739, the following automated
disclaimer at the beginning of the call between THE INDIVIDUAL
and LANGFORD on (323) 861-6640: "Hello, this a prepaid debit
call from (unintelligible), an inmate in the Mansfield
Correctional Institution. To accept this call, press 0. To
refuse this call press 0. This call is from a correctional
facility and is subject to monitoring and recording. Thank you
for using GTL."
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 8 of 46 PagelD #: 12

is heard answering the phone call on (323) 861-6640 in the
background at approximately 11:36 a.m. after investigators heard
the phone ring followed by the automated disclaimer referenced

above. During the three-way call, the following was discussed:

THE INDIVIDUAL: You still down, you still down the way?

WELLS: Hell yeah.

THE INDIVIDUAL: Man, bruh, (unintelligible) my nigga,
man.

WELLS: What's up with you, man?

THE INDIVIDUAL: Man, trying to, trying to get a zip of
this Jerry Rice. This nigga, trying to
see what this nigga bout to do.

WELLS: Oh, yeah.

THE INDIVIDUAL: Yeah, man.

(AUTOMATED MESSAGE: This call is originating from an Ohio
correctional facility and may be recorded and monitored.)

WELLS: It should be later, we waiting bitch.
Tt should be later.

THE INDIVIDUAL: You said it should be later?

LANGFORD: Yeah.

WELLS: We waiting, we all waiting. I'm waiting
too.

THE INDIVIDUAL: What's it called, you don't, oh yeah, I

forgot, you don't fuck with what's a
name or nothing?

WELLS : Who?

THE INDIVIDUAL: The nigga uh, the nigga,
(unintelligible).
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 9 of 46 PagelD #: 13

this

LANGFORD:

THE INDIVIDUAL:

LANGFORD:

WELLS:

THE INDIVIDUAL:

LANGFORD:

THE INDIVIDUAL:

LANGFORD:

THE INDIVIDUAL:

LANGFORD:

WELLS:

Man, shut up, man. You don't know who
we fuck with.

I'm saying though, I just been hearing
his name on that, on that other, on
that. Cause I'm trying to, I'm trying
to put something together, man. That's
what I'm trying to do. You trying to.

You always trying to put something
together, bitch.

We got you, bro, we just told told you
that.

No, this nigga George be doing some
weird ass shit playing all the time.
Nobody got time to keep on listening to
the train when it's, when it's time to
rode up, nigga. Fuck is you talking
about, nigga.

Bro, nigga you missed the train. You
gave nigga, I just sent you some money,
nigga you let some niggas run off on
you. Shut up, bitch.

Man, I, man, hey, what, what I, what
can I do?

Man, hey.

I ain't even talking about no chicken
right now. I'm talking, I'm talking
bout some, I'm talking bout some of the
Jerry Rice. T ain’t talking bout no

We told you, bro. When it come in, we
got you, boy, damn.

We got you, bro. I just told
(unintelligible). We got you, bro.

15. Based on my training and experience, and the facts of

investigation

thus far, I believe this conversation
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 10 of 46 PagelD #: 14

involves WELLS, THE INDIVIDUAL, and LANGFORD discussing when the
shipment of narcotics was going to arrive. THE INDIVIDUAL, who
investigators believe was incarcerated at an Ohio correctional
facility, asks WELLS when he can receive an ounce of the
narcotics (Man, trying to, trying to get a zip of this Jerry
Rice. This nigga, trying to see what this nigga bout to do.).
WELLS replies that the narcotics should be arriving soon, and
both him and LANGFORD are waiting as well (It should be later,
we waiting bitch. It should be later.). THE INDIVIDUAL then
asks about the identity of WELLS's source of supply (What's it
called, you don't, oh yeah, I forgot, you don't fuck with what's
a name or nothing?) LANGFORD responds that THE INDIVIDUAL does
not know who their source of supply is (Man, shut up, man. You
don't know who we fuck with.). THE INDIVIDUAL tells WELLS and
LANGFORD that he is just trying to figure out a way to get his
narcotics to distribute (Cause I'm trying to, I'm trying to put
something together, man. That's what I'm trying to do. You
trying to.). LANGFORD later states that he will let THE
INDIVIDUAL know when the narcotics arrive (We told you, bro.
When it come in, we got you, boy, damn.).

16. On September 24, 2019, a grand jury returned an
indictment charging LANGFORD, GLOVER, WELLS, along with six
other individuals, with various controlled substance offenses.

LANGFORD was named in three counts and charged with conspiracy
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 11 of 46 PagelD #: 15

to distribute methamphetamine and heroin in violation of 21
U.S.C. § 846, and two counts of using a communication facility
in committing, causing, and facilitating a felony controlled
substance offense in violation of 21 U.S.C. § 843(b).

17. In addition, on September 24, 2019, United States
Magistrate Judge for the Northern District of Ohio Kathleen
Burke issued search warrants for LANGFORD’s residence located at
2131 Copley Road, Apartment A32, Copley, Ohio 44320 (hereinafter
“the Copley Road residence”), and a residence used by LANGFORD
located at 957 Bank Street, Akron, Ohio 44305 (hereinafter “the
Bank Street residence”). The executed Applications and
Affidavit for said search warrants are attached and incorporated
herein as Exhibit 1.

18. Prior to the execution of the search warrant for the
Copley Road residence on September 25, 2019, LANGFORD was
observed leaving the residence in a vehicle. A marked unit with
the Akron Police Department conducted a traffic stop and
Langford was arrested. During the arrest, investigators seized
Phone 1 from LANGFORD’S person. Phone 1 was subsequently
transported and stored in the Akron Resident Agency of the FBI
located at 222 South Main Street, Suite 210, Akron, Ohio 44308.
Investigators conducting the search of the Copley Road residence
seized a number of items including the following: approximately

$620.00 in United States currency, a loaded Glock model 22
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 12 of 46 PagelD #: 16

handgun with a partially full 22 round magazine, approximately
133.13 grams of fentanyl, and approximately 63.5 grams of
suspected methamphetamine.

19. On September 25, 2019, investigators also executed the
search warrant for the Bank Street residence. During the
search, investigators seized Phone 2, Phone 3, Phone 4 and Phone
5 from the Bank Street Residence. Phone 2, Phone 3, Phone 4,
and Phone 5 were subsequently transported and stored in the
Akron Resident Agency of the FBI located at 222 South Main
Street, Suite 210, Akron, Ohio 44308. Investigators conducting
the search of the Bank Street residence also seized a number of
additional items including the following: a Glock model 26
handgun, a 9mm Magazine with 9mm ammunition, approximately 133
grams of suspected methamphetamine, approximately 32.5 grams of
suspected methamphetamine, and approximately 7 grams of
methamphetamine

20. On January 15, 2020, a grand jury returned a second
superseding indictment charging LANGFORD, GLOVER, and WELLS
again with various controlled substance offense. LANGFORD was
named in four counts and charged with conspiracy to distribute
methamphetamine and heroin in violation of 21 U.S.C. § 846,
aiding and abetting the possession with intent to distribute
methamphetamine in violation of 21 U.S.C. §& 841 (a) (1) and 18

U.S.C. § 2, and two counts of using a communication facility in
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 13 of 46 PagelD #: 17

committing, causing, and facilitating a felony controlled
substance offense in violation of 21 U.S.C. § 843 (b)

21. On March 17, 2020, the wireless telephones were
received by the Charleston Resident Agency Evidence Control Room
located 113 Virginia Street, Charleston, West Virginia 25301,
and are currently located within the Southern District of West
Virginia. In my training and experience, I know that the
wireless telephones have been stored in a manner in which their
contents are, to the extent material to this investigation, in
substantially the same state as they were when the wireless
telephones first came into the possession of the FBI.

22. Based on my training and experience, I know the
following pertaining to controlled substance investigations:

a. It is common for unlawful distributors of
controlled substances to use wireless telephone to send and
receive text messages with other distributors and/or customers
and maintain contact lists within wireless telephones to
facilitate their unlawful drug activities;

b. It is common for unlawful distributors of
controlled substances to use wireless telephones for the
following reasons, including: 1) to arrange unlawful drug
transactions; 2) to facilitate unlawful drug transactions; and

3) to communicate with other members of their unlawful drug
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 14 of 46 PagelD #: 18

organizations concerning matters related to their unlawful drug
activities;

Cc. It is common for unlawful distributors of
controlled substances to coordinate with their source(s) of
supply and other members of the drug organization through the
use of wireless telephones. Wireless telephones are
particularly valuable to unlawful distributors of controlled
substances to facilitate their unlawful activities because of a
common belief that law enforcement has greater difficulty
“tracking” wireless telephones and monitoring conversations over
wireless telephones than traditional land-line phones. In
addition, wireless telephones can be disposed of easily and this
fact emboldens unlawful distributors of controlled substances to
use such portable devices to facilitate their unlawful
activities. This is particularly true in cases when the
“source” city where the controlled substances are obtained is
different than the city where the controlled substances are
distributed. In such cases, based on the distance between the
source city and the distribution areas, members of the
organization generally cannot meet at a common destination and
engage in face-to-face conversations to coordinate and conduct
drug-related business;

d. It ais common for unlawful distributors of

controlled substances to store persons’ names and their
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 15 of 46 PagelD #: 19

corresponding phone numbers, and addresses of those who are
involved in their drug trafficking operations in wireless
telephones’ contact list.

e. It is common for unlawful distributors of
controlled substances to maintain photographs and video on
wireless telephones that capture members of the unlawful drug
organization, members of the unlawful drug organization in the
presence of drug proceeds, and members of the unlawful drug
organization in the presence of firearms used to facilitate
their drug trafficking activities. Many of the aforementioned
photographs and video are considered “self-aggrandizing”
portraits where unlawful distributors of controlled substances
pose with United States currency to demonstrate the prosperity
of their unlawful drug activities and pose with firearms to
demonstrate the “fire-power” they possess to facilitate their
unlawful drug activities; and,

£. It is common for unlawful distributors of
controlled substances to maintain evidence pertaining to their
obtaining, secreting, transfer, concealment and/or expenditure

of narcotics proceeds, as well as notations and records of their

drug transactions. This information is maintained by the
narcotics traffickers within their residences, or other
locations, which they maintain dominion and control over,

including wireless telephones.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 16 of 46 PagelD #: 20

23. The wireless telephones are currently in storage at
113 Virginia Street East, Charleston, West Virginia, 25301. In
my training and experience, I know that wireless telephones were
been stored in a manner in which their contents are, to the
extent material to this investigation, in substantially the same
state as they were when Phone 1, Phone 2, Phone 3, Phone 4 and
Phone 5 first came into the possession of the FBI.

TECHNICAL TERMS

24. Based on my training and experience, I use the term
“wireless telephone” to convey the following meanings: a
wireless telephone (or mobile telephone, or cellular telephone)
is a handheld wireless device used for voice and data
communication through radio signals. These telephones’ send
signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional
“land line” telephones. A wireless telephone usually contains a
“call log,” which records the telephone number, date, and time
of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of

capabilities. These capabilities include: storing names and
phone numbers in electronic “address books;" sending, receiving,
and storing text messages and e-mail; taking, sending,

receiving, and storing still photographs and moving video;

storing and playing back audio files; storing dates,
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 17 of 46 PagelD #: 21

appointments, and other information on personal calendars; and
accessing and downloading information from the Internet.
Wireless telephones may also include global positioning system
("GPS") technology for determining the location of the device.

25. Based on my training and experience I know that the
wireless telephones have capabilities that allow it to serve as
a wireless telephone. In my training and experience, examining
data stored on devices of this type can uncover, among other
things, evidence that reveals or suggests who possessed or used
the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

26. Based on my knowledge, training, and experience, I
know that the wireless telephones can store information for long
periods of time. Similarly, things that have been viewed via
the Internet are typically stored for some period of time on the
wireless telephones. This information can sometimes’ be
recovered with forensics tools.

27. Forensic evidence. As further described in Attachment
B, this application seeks permission to locate not only
electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also
forensic evidence that establishes how the Device was used, the

purpose of its use, who used it, and when. There is probable
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 18 of 46 PagelD #: 22

cause to believe that this forensic electronic evidence might be
on the wireless telephones because:

a. Data on a wireless telephone can provide evidence
of a file that was once on a wireless telephone but has since
been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing
file). Forensic evidence on a wireless telephone can also
indicate who has used or controlled the wireless telephone.
This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a
residence.

b, A person with appropriate familiarity with how a
wireless telephone works may, after examining this forensic
evidence in its proper context, be able to draw conclusions
about how a wireless telephone was used, the purpose of its use,
who used it, and when.

c. The process of identifying the exact
electronically stored information on a wireless telephone that
is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to
investigators. Whether data stored on a wireless telephone is
evidence may depend on other information stored on the wireless

telephone and the application of knowledge about how a wireless
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 19 of 46 PagelD #: 23

telephone behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the
warrant.

d. Further, in finding evidence of how a wireless
telephone was used, the purpose of its use, who used it, and
when, sometimes it is necessary to establish that a particular
thing is not present on a wireless telephone.

28. Based on the foregoing, and consistent with Rule
Al(e) (2) (B), the warrant I am applying for would permit the
examination of the wireless telephones consistent with the
warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans
of each entire Device, that might expose many parts of the
wireless telephones to human inspection in order to determine
whether it is evidence described by the warrant.

29. Because this warrant seeks only permission to examine
the wireless telephones, which are already in law enforcement’s
possession, the execution of this warrant does not involve the
physical intrusion onto a premises. Consequently, I submit
there is reasonable cause for the Court to authorize execution
of the warrant at any time in the day or night.

CONCLUSION
30. I submit that this affidavit supports probable cause

for a search warrant authorizing the examination of Phone 1,
 

Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 20 of 46 PagelD #: 24

Phone 2, Phone 3, Phone 4 and Phone 5 described in Attachment A

to seek the items described in Attachment B.

Ab. Vibasde

Adam D. Bennett, Special Agent
Federal Bureau of Investigation

Sworn to before me and subscribed in my presence this

| 7” day of March, 2020. |

DWANE L. TINSLEY
United States Magistrate Judge

 

     
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 21 of 46 PagelD #: 25
AQ 106 (Rev: 04/10) Application for a Search Warrant EXHIBIT 1

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio FILED
In the Matter of the Search of ) SEP 24 2019
(Briefly describe the property to be searched s : veairer Ary
or identifi the person by nume and address) 5 Case No. 5:19MJ1295 NOMTHERN DISTRICT Of Olio
AKRO
2131 Copley Road, Apartment A32, Copley, OH 44320)
and curtilage thereto )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property fidentify the person or describe the

rOper, secrcle ive its locetion):
PrgRe ee (ae ATOR Ase en A”

located inthe Northern “District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

As Set Forth in Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
J contraband, fruits of crime, or other items illegally possessed;
1 property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawdully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C., Section 841(a)(1) - knowingly and intentionally distributing and possessing with the intent to
21U.S.C., Section 846 distribute a controlled substance

- conspiracy to distribute with the intent to distribute a controlled substance

The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

    
 
 

© Delayed notice of —_ days (give exact ending date if more than 30 days

_ ___ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth.oNhe attached sheet.

 

a

Oe SNe

~ Applicant's signature

sean

Christop t Fassler, Special Agent, FBI

Printed name and title

Sworn to before me and signed inmy presence. }

5 3
Date: q/ay } 4 bee: Pm (S ( er

Judge’s signature

 

City and state: Akron, Ohio - Kathleen B. Burke, U.S. Magistrate Judge

 

Printed name and title
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 22 of 46 PagelD #: 26

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio FILED
In the Matter of the Search of ) SEP é 4 2019
(Briefly describe the property to be searched ) CLERK. U.S, DISTRICT COURT
or identify the person by name and address) ) Case No, 5:19MJ1296 NORTHEAN BISTRICT OF OHIO
957 BANK STREET, AKRON, OH 44305 AND )
CURTILAGE THERETO ;

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a searcli warrant and state under
penalty of perjury that T have reason to believe that on the following person or property (identify the person or describe the

prgeeee lets Anas Alach Arent

located inthe Northern District of Ohio , there is now concealed (identify the

person or describe the property to be setzed):

As Set Forth in Attachment B

 

 

The basis for the search under Fed, R, Crim. P. 4 L(c) is (check one or more):
wo evidence ofa crime;
© contraband, fruits of crime, or other items illegally possessed;
1 property designed for use, intended for use, or used in committing a crime;

J a person to be arrested or a person who is unlawfully restrained,

The search is-related to a violation of:

Code Section Offense Deseriplion
24 U.S.C., Section 841(a)(1) - knowingly and intentionally distributing and possessing with the intent to
21U.S.C., Section 846 distribute a controlled substance

- conspiracy to distribute with the intent to distribute a controlled substance

The application is based on these facts:
See Attached Affidavit

rif Continued on the attached sheet.

C) Delayed notice of _ days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set fort vonthe attachéd sheet. .

__) is requested

 
 

 

2
fo Applicant's signantre
( Christopher Fassler, Special Agent, FBI

Printed name and title

Sworn fo before me and signed in my presence. } oO

cue: glaylig beta (F

 

dudge's signature
City and state: Akron, Ohio Kathleen B. Burke, U.S, Magistrate Judge

Printed name and title
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 23 of 46 PagelD #: 27

AFFIDAVIT

fo

and state

oO
59]
+

ty
beet

I, Christopher Fassler, being duly sworn depc

as follows:

1. I am an “Investigative or Law Enforcement Officer”
within the meaning of Title 18, United States Code, Section 2510(7)
as a Special Agent (SA) of the FBI. I am empowered by law to
conduct investigations of and make arrests for offenses enumerated
in Title 18, United States Code, Section 2516.

2. L have been employed by the FBI since March of 2011, and
have been assigned to the Cleveland Division, Akron Resident
Agency, since August 2011 where I am detailed to the Akron Area
Gafe Street Task Force (AKRSS). I have gained experience through
training at the FBI Academy in Quantico, Virginia and everyday
work relating to conducting these types of investigations. Based
on my training and experience in these positions, I know the
following:

a. That drug traffickers very often place assets in names
other than their own to avoid detection of these assets
by government agencies;

b. That drug traffickers very often place assets in the
names of corporate entities in order to avoid detection

of these assets by government agencies;
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 24 of 46 PagelD #: 28

d.

g.

That even though these assets are in other person’s
names, the drug dealers actually own and continue to us

these assets and exercise dominion and control over them;
That drug traffickers often place drugs and assets in

é

hidden locations, known as “safe houses”, to protect and
conceal the location from government agencies;

That large-scale narcotic traffickers usually maintain
on hand (including in their homes) large amounts of U.S.
currency in order to maintain and finance their ongoing
narcotics business;

Phat narcotic traffickers often maintain books, records,
receipts, ledgers, airline tickets, and money orders to
assist in the distribution of controlled substances;
That narcotic traffickers usually provide narcotics on
consignment to their associates and maintain records
through receipts, notes, and ledgers that are easily
accessible to the traffickers;

That narcotic dealers often process or “cut” their
product by diluting the drugs with other substances in

order to maximize their profit;

That it is common for large-scale drug traffickers to

secret contraband, proceeds of drug sales, and records

of drug transactions in secure locations within their
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 25 of 46 PagelD #: 29

residence and/or business for thelz ready access and to
conceal from law enforcement authorities;
y. That it is common for large-scale drug traffickers LO
maintain firearms on their person, in their homes, and/or
in their stash houses in order to protect their drug
supply and/or the proceeds of their drug sales;

k. That persons involved in large-scale drug trafficking
conceal in their residence and businesses caches of
drugs, large amounts of currency, financial

instructions, precious metals, jewelry, and other items
of drug transactions and

of value and/or proceeds
evidence of financial transactions relating to obtaining
otf large sums

transferring, secreting, or the spending
of money made from engaging in narcotic trafficking

wt

activities;
That when drug traffickers amass large proceeds from the
these profits.

sale of drugs they attempt to legi
To accomplish these goals, drug
domestic banks and their attendant services,

drafts, . rs of cra

cashier’s checks, money
estate, shell corporations, and
with

brokerage houses, real
fronts (particularily businesses dealing

business

large amounts of cash)

fund
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 26 of 46 PagelD #: 30

a
wn

m. That drug traffickers commonly maintain addresses or

telephone numbers in books or papers which reflect names,

addresses, and/or telephone numbers of their associates

in the trafficking organization;

+
p
*

Phat drug traffickers take or cause to be taken
photographs of them, their associates, their property,
and their product. That these traffickers usually

maintain these photographs in their possession; and

Q

o. That courts have recognized that unexplained wealth iL
probative evidence of crimes motivated by greed, in
particular, trafficking in controlled substances.

3. Affiant alleges the facts and circumstances contained in
this affidavit show probable cause that GEORGE LANGFORD has
committed and/or is currently committing offenses involving
violations of Title 21, Section 841(a) (1), that is, knowingly and
intentionally distributing and possessing with the intent to
distribute a controlled substance, Title 21, United States Cade,
Section 846, that is, conspiracy to distribute and to possess with
the intent to distribute a controlled substance, (hereinafter
“target offenses”). I am submitting this affidavit in support of
search warrants authorizing a search of multiple locations, for
which probable cause will be outlined below. Bach location will be
more particularly described in each Attachment A, for the items

specified in each Attachment B hereto, which items constitute

Es.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 27 of 46 PagelD #: 31

instrumentalities, fruits, and evidence of the foregoing
violations. For each location, I am requesting authority to search

the entir premises, including any detached garages, locked

@

containers, vehicles on the premises registered to or associated
with LANGFORD, and any computers, cellular telephones and digital
media located therein where the items specified in Attachment B
may be found, and to seise all items listed in Attachment B as
instrumentalities, fruits, and evidence of crime.

4. This Affidavit is in support of a request for search

warrants for the following locations:

1) 2131 Copley Road, Apartment A32, Copley, OH 44320

 

(TARGET RESIDENCE 1) - Based on court-authorized Title
Tit intercepts, precise location tracking,
surveillance, and investigation, I believe that TARGET
RESIDENCE 1 is a residence used by LANGFORD to store
and distribute drugs, and to maintain the proceeds
from the sale of drugs. Public documents shaw that
TARGET RESIDENCE 1 is an apartment complex, with
Apartment A32 rented in the name of Novella Hayes, a
relative of LANGFORD’s wife SACOYA HAYES. Precise
location tracking, surveillance and investigation show
GEORGE LANGFORD currently lives at the residence with

SACOYA HAYES.

2) 957 Bank Street, Akron, OH 44305 (TARGET RESIDENCE 2)
~ Based on court-authorized Title IIT intercepts,

precise location tracking, surveillance, and
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 28 of 46 PagelD #: 32

investigation, I believe that TARGET RESIDENCE 2 is a
residence used by LANGFORD and = his criminal
associate(s) to store and distribute drugs. TARGET
RESIDENCE 2 is a single family home. Government records
and an Akron Police Department Incident Report show
the home is occupied by BRIANNA MCKNIGHT, the sister
of LANGFORD’s criminal associate ALEXANDER QUARTERMAN .

BASIS OF INFORMATION

5. Except as otherwise noted, the information set forth in
this Affidavit has been provided to me by other law enforcement
agents or officers. Unless otherwise noted, whenever in this
Affidavit I assert that a statement was made, the information was
provided by another law enforcement officer (who may have had
either direct or hearsay knowledge of the statement) to whom I
have spoken, or whose report I have read and reviewed. Likewise,
information resulting from physical surveillance, except where
otherwise indicated, does not necessarily set forth my
observations, but rather has been provided directly or indirectly
through law enforcement officers who have conducted the
surveillance. Moreover, any information pertaining to vehicles
and/or registrations, personal data of subjects, and records
checks has been obtained through the Law Enforcement Automated

Data System (“LEADS”) from the State of Ohio, the Ohio Law

eh

Pnforcement Gateway from the Attorney General’s Office of the

State of Ohio, the National Crime Information Center (“NCIC”)
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 29 of 46 PagelD #: 33

' Offices, including those in

ae
G
ny
>
ou
ie
@
83)
in
o
A
mn

computers, and record

Summit County, Ohio,
6. Because this Affidavit is being submitted for the

limited purpose of securing authorization for search warrants, I

have not included each and every fact known to me concerning this

Su

investigation. I have set forth only the facts that I believe are
necessary to establish the foundation for the requested search

warrants.

BACKGROUND

7. Since approximately April of 2019, FBI Agents and Task
Force Officers in the cities of Huntington, West Virginia,
Williamsport, Pennsylvania, and Akron, Ohio have been conduct ing
an investigation into a group of individuals distributing large
quantities of crystal methamphetamines in their jurisdiction(s).
The investigation revealed that one of the primary sources of
supply is an individual from Akron, Ohio known to law enforcement
officers in West Virginia as “Him Him.” A coordinated effort
between Ohio and West Virginia law enforcement officers revealed
that “Him Him’ is actually GEORGE LANGFORD. LANGFORD has an
extensive criminal history dating back to 2011 with multiple

convictions related to drug trafficking and weapons offenses.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 30 of 46 PagelD #: 34

@. Since July, 2019, investigation has included court-
authorized precise location and Titie ITI wire and electronic
intercepts of LANGFORD’s cellular telephone(s).

9, On July 8, 2019, the Honorable Robert C. Chambers, United
States District Court Judge for the Southern District of West
Virginia, authorized {interception of wire and electronic
communications over West Virginia Target Telephone One (WVTT-1),
a telephone used by GEORGE LANGFORD. Rxtensions for continued
interception of LANGFORD’s WVTT-1 were authorized on August 6,
2019 and August 30, 2019. It is anticipated that interceptions of
LANGFORD’s cellular telephone will terminate on September 28,
2019.

10. In conjunction with said techniques, law enforcement has
conducted extensive physical surveillance of LANGFORD and his
criminal associates during intercepted drug transactions. One such
associate has been identified as ALEXANDER QUARTERMAN aka “AI”.

11. On October 9, 2018, the United States Marshal's Servic

@

Northern Ohio Violent Fugitive Task Force was conducting a
surveillance at 243 Uhler Street in Akron, Ohio when they observed
ALEXANDER QUARTERMAN, JR., and JIMMIE HIGHTOWER LOLLAR arrive at
the residence in a vehicle. As Deputy Marshals made contact with
the pair, a bag of what appeared to be fentanyl was observed in
plain view and seized. Based upon this, the Akron Police

Department Street Narcotics Uniform Detail obtained and executed
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 31 of 46 PagelD #: 35

a state search warrant for the premises. Once inside the
residence, Officers located GEORGE LANGFORD along with three
handguns and a rifle. LANGFORD was convicted of having weapons
under disability and was sentenced to 18 months probation, which
remains in effeet to this date.

12. As will be shown below, LANGFORD and QUARTERMAN, JR.
remain criminal associates, with LANGFORD residing at = and
utilizing TARGET RESIDENCE 1 to store and distribute drugs and
proceeds from drug sales. In adelition, LANGFORD and QUARTERMAN

utilize TARGET RESIDENCE 2 to store and distribute drugs.

FACTS AND CIRCUMSTANCES OUTLINING PROBABLE CAUSE for TARGET

 

RESIDENCE 1

13. In July, 2019, investigation identified SACOYA MONE
HAYES as the girlfriend of GEORGE LANGFORD. Investigation has
since revealed that on or about July 29, 2019, HAYES and LANGFORD
applied for a marriage license in Summit County, Ohio. Public
records from the Summit County Court of Common Pleas show HAYES
and LANGFORD were married on Anqust 12, 2019.

14, On July 11, 2019, interception of LANGFORD’s WVTT-1.
captured a conversation during which HAYES asked LANGFORD if they
were moving into the apartment that day. LANGFORD stated that he

was trying to get a bed so they could move in.
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 32 of 46 PagelD #: 36

15. During additional interceptions of LANGFORD’s WVTT-1, he
referred to the apartment complex as Poxtail Glen. I am familiar
with the Foxtail Glen Apartments and their location as 2131 Copley
ts of &

Road, Akron, OH 44320. The apartment complex conei everal

Wa
OY

two-story buildings with first and second floor apartments. Three
separate parking lots serve the complex, with some apartments
accessible directly from one of the parking lots, while other
apartments are accessed from a courtyard lecated behind the
buildings, The complex is situated directly next to a large pond.

16. Physical surveillance observed LANGFORD and/or his known
vehicle(s) parked in the lot serving 2131 Copley Road on multiple
occasions, with LANGFORD appearing from the courtyard portion of
the complex prior to entering his vehicle.

17, On duly 29, 2019, LANGFORD was intercepted on WVTT-1
geveral times arranging to meet a drug customer at the apartment
complex. LANGFORD directed the customer to park in the apartment
parking lot on the right (east) side because LANGFORD stated he
had to, “run into my house and grab it.” LANGFORD added that his
“apartment in the back.”

18, On August 5, 2018, physical surveillance was being
conducted on the east side parking lot of 2131 Copley Road where
LANGFORD’s red SUV rental vehicle was parked. At approximately
10:05 a.m., LANGFORD appeared from the courtyard area and entered

the red SUV. Surveillance units followed LANGFORD to the Belden

10
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 33 of 46 PagelD #: 37

Village Mall in Canton, Ohio where he parked in the lot. At or

joe
ome

about 10:37 a.m., a silver Nissan bearing a West Virginia license
plate was observed in the lot. The Nissan was occupied by a lone
male. At or about 10:44 a.m., the male from the Nissan was observed
meeting with LANGFORD. Law enforcement Officers observed an
exchange between the two. The male from the Nissan provided
LANGFORD with what appeared to be a shoe box. LANGFORD provided
the male from the Nissan with a shopping bag. LANGFORD then
departed the area.

19. At approximately 11:16 a.m., LANGFORD was observed
returning to the east side parking lot of 2131 Copley Road.
LANGFORD exited the driver’s door of the red SUV and was carrying
an orange Nike shoe box. LANGFORD then walked west through the
apartment complex toward the courtyard.

20. At approximately 11:40 a.m., a traffic stop was
conducted on the Nissan by the Ohio State Highway Patrol. During
the course of the stop, Troopers recovered approximately five (5)
pounds of suspected crystal methamphetamine located in a plastic
shopping bag on the passenger side floor board. The driver of the
vehicle, whose identity is known to me, and will hereinafter be
referred to as Cooperating Defendant 1 (CD-1), was arrested.

21. CD+-1, whose criminal history includes traffic and
administrative offenses, provided information to Agents in an

effort to receive prosecutorial consideration, CD-1 advised that

li
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 34 of 46 PagelD #: 38

on that date, CD-1 had purchased approximately five pounds of
erystal methamphetamine From a man he knew only as "Cuzz," CD-1
described “Cuzz” as a black male with a beard. I am familiar with
GEORGE LANGFORD's appearance and am aware that LANGFORD is a black
male and typically wears a beard, including on that date as
observed by surveillance units. “Cuzz” once texted his address Co
CD-1 as "2131 Copley Rd, Akron, Ohio." Ch-1 advised that he had
been provided the drugs earlier in the day by “Cuzz” in the parking
lot of the Belden Village Mall. CD-1 had provided “Cuzz” with
$27,000 inside of a Nike shoe box. CD-1 observed Cuzz driving a
Maroon SUV type vehicle.

22. Based on the surveillance showing LANGFORD leaving the
apartment complex and traveling directly to meet CB-1 at the
shopping mall, law enforcement observing LANGFORD and CD-1
exchange a shoe box and shopping bag, CD-1's description of
“Cuzz”, and law enforcement observing LANGFORD return to the
apartment complex with a shoe box, there is probable cause to
believe the drugs came from LANGFORD at TARGET RESIDENCE 1.
Furthermore, since CD-1 advised the money for the drugs was in
the shoe box, there is probable cause to believe that LANGFORD
maintains the proceeds from his drug sales at TARGET RESIDENCE 1.

93. On August 22, 2019, FBI physical surveillance observed
SACOYA HAYES, the then-wife of GEORGE LANGFORD, entering 2131

Copley Road, Apartment A32 (TARGET RESIDENCE 1) after LANGFORD

13
2
Le
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 35 of 46 PagelD #: 39

returned to the complex. Apartment A32 is located in the courtyard
portion of the Foxtail Glen Complex. On August 23, 2015, the
Copley Police Department provided information that Apartment Ade
is leased to NOVELLA D. HAYES, dob KX/XX/1953.

24. Public records show that SACOYA HAYES is a listed
relative of NOVELLA HAYES.

25. On September 13, 2019, physical surveillance was being
conducted in the east side parking lot of 2131 Copley Road.
Interception of LANGFORD’s WVTT-1 indicated LANGFORD was axpecting
one or more individuals from West Virginia to arrive and obtain

heroin/fentanyl.

>

‘

6. At approximately 3:35 p.m., a gray Nissan bearing a West
Virginia license plate was observed in the eastern parking lot.
At approximately 3:51 p.m., the gray Nissan departed the lot.

27. At approximately 4:10 p.m., a traffic stop was conducted
on the Nissan by the Ohio State Highway Patrol. During the course
of the stop, Troopers discovered approximately 300 grams of
suspected heroin/fentanyl. The driver of the vehicle, whose
identity is known to me, and will hereinafter be referred to as
Cooperating Defendant 2 (CD-2), was arrested.

28. CD-2 was identified as being a wanted person by the
United States Marshals Service. CD-2 is on federal supervised
release for a weapons offense. CD-2's extensive criminal history

also includes offenses involving weapons and crimes of violence.

12
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 36 of 46 PagelD #: 40

CD-1 provided information to law enforcement in an effort to
receive prosecutorial consideration.

29. CD-? advised they had just obtained the heroin from an
apartment on Copley Road in Akron, Ohio. CD-2 stated the apartment
complex was by a lake on the right (north) side of the road. CD-
2 received the heroin from a male only known to cn-2 as “Con”.
Op-2 described “Con” as a black male with a beard and dark skin.
Cp-2? stated that “Con” had two children in the apartment and “Con”
was carrying a weapon on his person.

30. Based on the information that LANGFORD was expecting one
or more individuals from West Virginia to pick up heroin/fentanyl,
surveillance of LANGFORD’s apartment complex from which CD-2
departed, and CD-2's description of the location and person from
whom CD-2 obtained the drugs, there is probable cause to believe

the drugs came from LANGFORD at TARGET RESIDENCE 1.

FACTS AND CIRCUMSTANCES OUTLINING PROBABLE CAUSE for TARGET
RESIDENCE 2
31. Physical surveillance throughout the course of the
investigation has placed LANGFORD and/or his known rental vehicles
in the driveway and behind a house identified as 957 Bank Street,
Akron, OH 44305 (TARGET RESIDENCE 2).

32. A review of records maintained by the Office of the Ohio

Attorney General revealed that BRIANNA MCKNIGHT was issued an Ohio

14
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 37 of 46 PagelD #: 41

Permanent Identification, TU781585, on 05/25/2019. On that
identification, MCKNIGHT listed her home address as 957 Bank
Street, Akron, Ohio, An additional review of records identified
MCKNIGHT's mother as CAMESHA DANIELL MCKNIGHT,

33. On July 20, 2019 at or about 4:47 p.m., LANGFORD was
intercepted on WVTT-1 discussing drug trafficking with Al Last
Name Unknown (LNU). Al LNU was utilizing a telephone number of
(234) 716-3162.

34. On August 2, 2019 at or about 8:24 p.m., LANGFORD was
intercepted on WVTT-1 again discussing a drug transaction with Al
LNU over (234) 716-3162.

35. On August 19, 2019 between approximately 3:12 p.m. and
5:54 p.m., LANGFORD used WVTT-1 to make phone calls and exchange
text messages with an apparent drug customer who wanted “two of
em” for “5S”. Based on my training and experience and the facts of
the investigation thus far, LANGFORD agreed to sell UM Ewo ounces
of methamphetamine for $500, At approximately 5:18 p.m., LANGFORD
placed an outgoing call to the customer and asked if they wanted
to come to “my spot”, providing the customer the address as 957
Bank Street and told the customer to pull all the way to the back.
At 5:54 p.m., the customer called LANGFORD and stated that he was
at the side door (of 957 Bank Street).

36. On August 22, 2019, between approximately 7:37 p.m. and

9:24 p.m., LANGFORD used WVTT-1 to make phone calls and exchange

fot
Or
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 38 of 46 PagelD #: 42

text messages with an apparent drug customer who wanted $40 worth
w” (heroin). LANGFORD agreed and told the customer to come
to the east side (of Akron) on Bank Street. At 9:20 p.m., the
customer called LANGFORD and stated they were two minutes away
From Bank Street and had $40. At 9:24 p.m., LANGFORD sent a text
message to the customer which read, “957.

37. On August 29, 2019 at 8:05 p.m., LANGPORD used WVTT-1 to
speak to an apparent drug customer who wanted, “one and a half of
each (1.5 ounces of methamphetamine and 1.5 ounces of heroin).”
LANGFORD agreed and directed the customer to Bank Street. At
approximately 8:49 p.m., LANGFORD advised the customer, “My sister
about to pull up right now and let me in.”

38. On September 2, 2019 at or about 2:16 p.m., LANGFORD was
intercepted on WVTT-1 discussing obtaining ounces of
methamphetamine from Al LNU, user of (234) 716-3162. During the
call, Al LNU indicated that a quantity of drugs were located at
his sister's house. Al LNU identified his sister as "Bri." On the
same date at 2:28 p.m., LANGFORD spoke to Al LNU once again. Al
~NU told LANGFORD that the police were at his sister's house
because someone copied one of “Bri’s” keys and came in. Al LNU
said that he told “Bri” the “pole (gun)” was behind the TV and
“Bri” should shoot her (the person who came in the house).

39. I am aware that on September 2, 2019 at approximately

1:00 p.m., Officers of the Akron Police Department were dispatched

16
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 39 of 46 PagelD #: 43

4

to the residence at 957 Bank Street, Akron, Ohio in response to a

C

reported domestic disturbance. The listed complainant on the call
was BRIANNA MCKNIGHT and it was in regards to MCNIGHT’s ex-

girlfriend entering the house with an unauthorized key.

fore

40. Investigation shows there is probable cause to believe
the individual Al LNU intercepted over LANGFORD’s WVTT-1 is
LANGFORD’s criminal associate ALEXANDER QUARTERMAN, JR. On June
14, 2019, QUARTERMAN was issued an Ohio Temporary Identification,
TY002054, QUARTERMAN provided an address of 1815 S. Arlington
Street, Akron, Ohio. An additional review of records identified
QUARTERMAN's mother as CAMESHA DANTELL MCKNIGHT, the same mother
as BRIANNA MCKNIGHT.

Al. A search of public social media pages indicates that
QUARTERMAN maintains an account under the name of "Casanova
Wright." On the Casanova Wright page there is a picture of
QUARTERMAN with BRIANNA MCRNIGHT. The photo is labeled,
"Siblings."

42, TI am aware that on September 4, 2019 at approximately
3:09 p.m., LANGFORD and Al LNU made arrangements to meet at
MCNIGHT’s house (TARGET RESIDENCE 2).

43, Based on the surveillance of LANGFORD conducting
apparent drug transactions, intercepts of LANGFORD utilizing WVTT-
1 to direct drug customers to TARGET RESIDENCE 2 to obtain drugs,

and LANGFORD’s intercepts with QUARTERMAN, JR. discussing druqs

7
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 40 of 46 PagelD #: 44

and a weapon being stored at TARGET RESIDENCE 2, 1. believe there
is probable cause that LANGFORD and his criminal associates

utilize TARGET RESIDENCE 2 to store and distribute drugs.

CONCLUSION

44. Base

mm

jon the foregoing information I believe there is
probable cause to believe that GEORGE LANGFORD ancl others are
involved in committing offenses involving violations of Title 21,
United States Code, Section 846, that is conspiracy to distribute
and to possess with the intent to distribute a controlled
substance and violations of Title 21, United States Code, Sections
841(a) (1), that is knowingly and intentionally distributing and
possessing with the intent to distribute a controlled substance,
Furthermore, I respectfully submit that there is probable cause
for the issuance of search warrants for LANGFORD’s residence
(TARGET RESIDENCE 1) and LANGFORD and QUARTERMAN’s apparent stash
house (TARGET RESIDENCE 2), including any detached garages, locked
containers, vehicles on the Premises registered to or associated

with LANGFORD or hi

iv?)
tn

associates, and any computers, cellular
telephones and digital media located therein where the items
specified in Attachment B, which is incorporated herein by
reference, is contraband, the fruits of crime, or things otherwise

criminally possessed, or property which is or has been used as

the means of committing the foregoing offenses.

18
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 41 of 46 PagelD #: 45

45. Based upon training and experience, I am aware that
persons involved in the illicit distribution of controlled
substances nearly always attempt to conceal their identities, the

locations at which drug transactions take place, the locations

where they store their drugs, and the flow of proceeds derived
from their illicit drug transactions into “clean” currency. I

4

vnow that individuals engaged in organized drug distribution and
sales maintain contacts with persons from whom they receive or
distribute drugs, drug paraphernalia and drug information to
4nclude information on others in the local area who are also
sngaged in the unlawful activity of drug distribution. Further,
{ am aware that drug traffickers in almost all instances keep
papers and records relating to their associates and drug

transactions in the residences, including records of receipt and

ed)

distribution of drugs and money, and they often possess firearms
to protect their drug operation. Additionally, 1 know from
training and experience that drug tra ffickers also often keep the
above-described records stored on computers, cellular telephones
or digital equipment/media. If computers, cellular telephones or
digital equipment/media are discovered, I intend to seize said
ttems and then search or cause to be searched the stored files
therein.

46. Based upon my training and experience in drug

investigations and in particular this investigation of LANGFORD,

19
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 42 of 46 PagelD #: 46

it ie my opinion that principal members of said crimes retain

@

evidence of their criminal activity in their places of residence,
at their storage lockers, or at locations which have been used by
them to conduct their criminal activity. Based on the totality of
the facts and circumstances set forth in this affidavit and my
training and experience, I believe there is probable cause that
evidence of distributing and possessing with the intent to
distribute a controlled substance, conspiracy to commit
distributing and possessing with the intent to distribute a
controlled substance, proceeds of drug trafficking, and contraband
or documents related to the sale of drugs are located in the
aforementioned locations. Therefore, I am requesting permission
to search the Premises and the surrounding grounds, any garages,
storage areas, trash containers, sheds, and outbuildings of any
kind, any computer equipment, cellular telephones, or other
alectronic storage devices found at any of the Premises, and all
vehicles at the Premises registered to, known to be utilized by,

or associated with LANGFORD.

@

47. 1, therefore, respectfully request that the attached
warrants be issued authorizing the search and seizure of the items

listed in Attachment B.

REQUEST FOR SEALING

 

BRD
oy
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 43 of 46 PagelD #: 47

48, I further request that the Court order that all papers
in support of this application, including the affidavit and search
warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is
neither .public nor known to all of the targets of the
investigation. Accordingly, there is good cause to seal these.
documents because their premature disclosure may give targets an
opportunity to flee/continue flight from prosecution, destroy or
tamper with evidence, change patterns of behavior, notify

confederates, or otherwise seriously jeopardize the investigation.

   

>
SA Avistopher Fassler

Federal Bureau of Investigation

Sworn to and subscribed before me this 24 Mriay of

September, 2019. A

[oe 4 , “
kK AHFC Ca»

Kathleen B. Burke

{ wo ctl,

 

U.S. Magistrate Judge
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 44 of 46 PagelD #: 48

Attachment A

DESCRIPTION OF LOCATIONS TO BE SEARCHED

 

This attachment describes the Locations to be searched:

l.

Ph

2131 Copley Road, Apartment A32, Copley, OH 44320,

 

(primary residence of GEORGE LANGFORD) is a lower
level courtyard unit of a multi-unit apartment
building within a series of buildings within the
Foxtail Glen Apartments, 2131 Copley Road, Copley,
Ohio. The unit to be searched is on the First floor,
with “A32" clearly marked as such on the exterior.
The structure is a multiple unit residence with an
exterior of a mixture of tan and gray siding trimmed
in white.

957 Bank Street, Akron, OH 44305, (primary residence

 

of BRIANNA MCKNIGHT and stash house for LANGFORD and
QUARTERMAN, JR.) is a single family dwelling,
suspected to be a rental property owned by another
unrelated party. The property is a two-story home
with tan aluminum/vinyl siding and reddish-brown
shingles. According to property records, 957 Bank
Street has 6 total rooms with 3 bedrooms, 1} full

bathroom, and a full basement. The house is situated

ae
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 45 of 46 PagelD #: 49

along the east side of Bank Street and has an asphalt

driveway on the north side of the home.

pr
tat
Case 3:20-mj-00025 Document 1-1 Filed 03/19/20 Page 46 of 46 PagelD #: 50

Attachment B

LIST OF ITEMS TO BE SEIZED

 

1. Books, records, receipts, notes, ledgers and other papers
(and/or computer memory equivalents) related ta the
manufacture, purchase, transportation, sale or distribution of
controlled substances.

2, Address and/or telephone books and papers reflecting names,
addresses and/or telephone numbers, including but not limited
to names of, addresses for, and/or telephone numbers of
individuals known to be involved in drug trafficking.

3. Books, records, receipts, bank statements, and records, money
drafts, money orders and cashier's check receipts, bank
shecks, and other items evidencing the obtaining, secreting,

transfer and/or concealment of assets and the obtaining,

secreting, transfer, concealment and/or expenditure of United

States Currency.

4. United States Currency in excess of $2000
YO

tyr

Photographs, in particular, photographs of controlled
substances, assets, and adult associates.

6. Cellular telephones and computer memory media capable of
storing telephone numbers or other numbers and addresses of
additional associates involved in the illegal distribution of
narcotics,

7. Tickets, papers, itineraries, schedules, notes, receipts, and
other items relating to domestic or internat ional travel.

8, Titles, and evidence of ownership and/or other papers or
records of acquisition of automobiles, and vehicles, real
estate, and any other assets of value.

9, Utility and telephone bills, cancelled envelopes, keys and
other indicia of occupancy, residency or ownership of the
searched premises, or other premises or storage lockers.

10. Illegal narcotics to include but not limited to crystal
methamphetamine, heroin, cocaine, and/or any other items used
to measure, weigh, cook, package, and/or distribute said
items.

il. Firearms and/or ammunition used or suspected to be used

in drug trafficking offenses.
